Title: Thursday July the 12th 1781.
From: Adams, John Quincy
To: 


       Dusseldorp a small town strongly fortified on the land side, but open on the river Rhine which we were obliged to cross, (on one of the same machines that I have mention’d yesterday) before we got there, it is in the Dutchy of Burgin Berg and is subject to the King of Prussia. There is a famous cabinet of Paintings here, but as we only stopp’d here to dine, and the cabinet not being then open, we did not see it. We set off from Dusseldorp directly after dinner and arriv’d at Cologne at about 8 o’clock; on the way we pass’d by a palace in which the Emperor, or the Archduke lodge, whenever they come this way. The roads this day were pretty good, but the produce of the ground is the same as what we have seen all along, that is, wheat, Buck wheat, and Spelts. We cross’d the Rhine again, when we got opposite Cologne, where there is a village, inhabited by Jews; A Nasty, dirty, Place indeed, and fit only for Jews to live in.
       From the Spectator. (continued from yesterday).
      